DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The application is a continuation of the prior application 14043344 filed on 10/01/2013. 
Information Disclosure Statement
The information disclosure submitted on 4/7/2021 was filed  after the mailing data of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Claims 1-4, 6 and 8-20 are amended. Claims 1-20 are presented for examination. 
Response to Arguments
Applicant’s arguments filed on 3/1/2021 have been reviewed. Following are the response to applicant’s arguments: 

A. Nonstatutory Double Patenting and Patentably Indistinct Rejection
In light of the terminal disclaimer for U.S. Patent No. 10,133,727 and U.S. Application No. 16/425,391, nonstatutory double patenting rejection is withdrawn 

B. Obviousness Rejections
Applicant’s arguments are persuasive in light of amendment, however amendments changes the scope of invention completely, hence upon further consideration a new ground(s) of rejection been given over Mills (US Pub: 20130006653) and further in view of Ceusters ( US Pat# 7493253) and further in view of Heja (GALEN based formal representation of ICD10) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12 and 20 recites the limitation "”the first slot position".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mills (US Pub: 20130006653) and further in view of Ceusters ( US Pat# 7493253) and further in view of Heja (GALEN based formal representation of ICD10) 


Regarding claim 1, Mills teaches a computer-implemented method for identifying characters for insertion into positions of a medical code (characters for the slots, Para 0049-0072)  , the computer-implemented method comprising: segmenting, using one or more processors and  a natural language processing engine narrative text of clinical documentation based at least in part on boundaries defined in the clinical documentation to generate segmented narrative text ( narrative text is parsed and words/terms are determined, Para 0093-0101) ; parsing ,  using the one or more processors words of the narrative text, to generate sequenced words based at least in part on the segmented narrative text; ( Para 0096, Fig 4-7, Fig 12) , wherein (b) a multi-axial coding system defines each position of a character within a medical code ( PCS-ICD 10, Para 0096-0099) , and (c) each position of a character corresponds to a semi-independent axis of classification of a procedure, a diagnosis, or both ( Para 0175, 0177, Fig 7, Fig 12) ; determining  using the one or more processors, a first character to insert into a first position of a medical code based at least in part on the first semantic object and the multi- axial coding system ( characters based on the meaning of the terms on a particular axis, Para 0224, 0226, 0099, 0119, 0140) ; inferring, using the one or more processors  a second semantic object of the plurality of semantic objects based at least in part on the first semantic object ( pair values, Para 0227) , wherein the second semantic object is not mapped to the one or more of the sequenced words based at least in part on the segmented narrative text ( selection for the unpopulated character, Para 0010; disambiguation, Para 0211-0217) ; determining  using the one or more processors , a second character to insert into a second position of the medical code based at least in part on the second semantic object and the multi-axial coding system ( based on disambiguation and wildcards and using the system independently, Para 0223-0227) ; inserting  ( position of the characters, Para 0042-0077) ; and 2 of 13 LEGAL02/40203726v1Appl. No. 16/166,092 Response dated March 1, 2021 outputting  using the one or more processors the medical code comprising at least the first character and the second character ( user interface, Fig 7 and Fig 15) 
Mills does not explicitly teaches segmenting, using one or more processors and  a natural language processing engine narrative text of clinical documentation based at least in part on boundaries defined in the clinical documentation to generate segmented narrative text ( ; sequencing, using the one or more processors and  the natural language processing engine  words of the narrative text, to generate sequenced words based at least in part on the segmented narrative text; mapping, using the one or more processors, one or more of the sequenced words to a first semantic object of a plurality of semantic objects of an ontology, 
However Ceusters teaches segmenting, using one or more processors and  a natural language processing engine narrative text of clinical documentation based at least in part on boundaries defined in the clinical documentation to generate segmented narrative text ( Paragraph segments are generated based on the boundaries, Col 14, line 63-67) ; sequencing, using the one or more processors and  the natural language processing engine  words of the narrative text, to generate sequenced words based at least in part on the segmented narrative text ( word sequencing, Col 15, line 35-67) ; mapping, using the one or more processors, one or more of the sequenced words to a first semantic object of a plurality of semantic objects of an ontology ( mapped to ontology, Col 13, line 22-67) 
It would have been obvious having the teachings of Mills to further include the concept of Ceusters before effective filing date to improve the efficiency of medical code system ( Abstract, Col 1, line 20-42, Ceusters) 
Mills modified by Ceusters does not explicitly teaches wherein (a) the ontology defines classes of the plurality of semantic objects corresponding to a multi-axial coding scheme
However Heja teaches wherein (a) the ontology defines classes of the plurality of semantic objects corresponding to a multi-axial coding scheme (knowledge representation is based on ontology, 1. Introduction; in GALEN based model the goal is to represent formally the meaning of each ICD category, using the concepts and the attributes of GALEN CRM. The ontology of ICD10 contains only concepts representing each ICD10 category (named by the ICD code), and the formal definition of the category. Other information (coding rules, references, etc.) belonging to a certain ICD category provides only additional information to the user of the coding system. Therefore, it is advisable to separate it from the formal representation. 2.3. GALEN based formal representation of ICD10)
It would have been obvious having the teachings of Mills and Ceusters to further include the concept of Heja before effective filing date since At the moment, the most popular knowledge representation is based on the use of ontologies, and incorporating this with the knowledge of Mills modified by Ceusters would improve the known system and the results will be predictable ( Under introduction and Conclusion, Heja) 
Regarding claim 2, Mills  as above in claim 1, does not explicitly teaches  wherein outputting  the medical code comprising at least the first character and the second character comprises  outputting the medical code to a user interface( retrieve code based on the concepts ( using hyperslice dictionary, Para 0013-0016, Fig 2)
Regarding claim 3, Mills as above in claim 1, teaches wherein (a) the first slot position comprising  the first character corresponds to a first semi-independent axis of classification of a medical procedure or diagnosis, and  the first slot position comprising  the second character corresponds to a second semi-independent axis of classification of the medical procedure or diagnosis ( ICD-10-PCS coding, Para 0023, Fig 2-6) 

Regarding claim 4, Mills as above in claim 1, teaches generating first trace data that comprises  linking information to a location of the narrative text of the clinical documentation from which the first character was derived, wherein outputting  the medical code further comprises  providing the first trace data( Fig 3, fig 7-11, Mills)

Regarding claim 5, Mills as above in claim 1, teaches receiving the clinical documentation from a memory ( medical records, Para 0039) 

Regarding claim 6, Mills as above in claim 1, teaches , further comprising inserting a wildcard character in an additional slot position of the medical code in response to a determination that a medical concept necessary to derive a character to be positioned in the additional slot is missing from the narrative text (unpopulated characters,  Para 0247; wherein it can represented by wildcards, Para 0030 )

Regarding claim 7, Heja as above in claim 1, teaches wherein the classes of the plurality of semantic objects define a hierarchical structure of the ontology ( ICD10 is a hierarchical coding system, organized into five levels, 2. Material and methods)

Regarding claim 8, Heja as above in claim 7, teaches wherein the hierarchical structure of the ontology defines conditions on and relationships between the plurality of semantic objects ( ICD10 is a hierarchical coding system, organized into five levels: The 21 chapters group together diseases according to major categories (location – e.g. cardiovascular diseases and pathology – e.g. neoplasms). A separate chapter contains the international classification of oncology based on SNOMED [7]; Chapters contain sections grouping together similar diseases (like J10–J18 “Influenza and pneumonia”); Sections contain groups, which collect very similar diseases (like J10 “Influenza due to identified influenza virus”). Groups are defined by three character codes; Groups contain items, which define narrow groups of diseases (like J10.0 “Influenza with pneumonia, influenza virus identified”). Items are defined by four character codes; In some cases items are subdivided on the fifth character. This subdivision is left for national purposes (e.g. H4411 “Endogenous uveitis” and H4419 “Other endophthalmitis nos.”), however WHO itself defined also some categories. For example at S02 “Fracture of skull and facial bones”)

Regarding claim 9, Heja as above in claim 8, teaches , wherein the hierarchical structure further defines relationships between the first character and the second character based at least in part on the multi-axial coding scheme  ( NLP concept using hierarchical structure) 

Regarding claim 10, arguments analogous to claim 1, are applicable. In addition Mills teaches a computer system ( Fig 1) 
Regarding claim 11, arguments analogous to claim 2, are applicable. 
Regarding claim 12, arguments analogous to claim 3, are applicable

Regarding claim 13, arguments analogous to claim 4, are applicable

Regarding claim 14, arguments analogous to claim 5, are applicable

Regarding claim 15, arguments analogous to claim 6, are applicable

Regarding claim 16, arguments analogous to claim 7, are applicable

Regarding claim 17, arguments analogous to claim 1, are applicable. In addition Mills teaches a non-transitory computer-readable storage medium having program code embedded thereon, the program code executable on a processor of a computer system to perform the functions as in claim 1 ( Fig 1) 

Regarding claim 18, arguments analogous to claim 6, are applicable

Regarding claim 19, arguments analogous to claim 4, are applicable

Regarding claim 20, arguments analogous to claim 3, are applicable
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357.  The examiner can normally be reached on M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHA MISHRA/Primary Examiner, Art Unit 2674